Citation Nr: 0605249	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-01 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected dermatophytosis of the feet (athlete's 
foot).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which, in pertinent part, granted service 
connection for athlete's foot and assigned a 10 percent 
evaluation, effective July 1984.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in April 2003.  A transcript 
of the hearing is associated with the claims file.  

In October 2003, the Board remanded the claim for further 
development.  Additional evidentiary development has been 
conducted, and the claim is now properly before the Board for 
final appellate review.


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected dermatophytosis is 
characterized by occasional itching, scaling on the soles and 
in between the toes, distorted nails on the first toe nail 
bilaterally, and mild erythema.  There is no ulceration, 
exfoliation, crusting, or associated systemic or nervous 
manifestations.  




CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for service-connected dermatophytosis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2002) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service connection for athlete's foot was established in 
March 2001; a 10 percent evaluation under Diagnostic Code 
(DC) 7813 was assigned, effective July 1984.  At that time, 
the RO considered an October 1984 VA examination which showed 
the veteran complained of skin irritation and a rash on his 
feet.  Examination revealed moderately profuse scaling on the 
soles and toes bilaterally with some thickened toenails.  The 
diagnosis was dermatophytosis of the feet.  The RO also 
considered VA outpatient treatment records, dated from 
February 1975 to December 1997, which show essentially the 
same findings, including flaky soles and dried blisters on 
the feet and in between the toes.  

The veteran was afforded VA examinations in July and November 
2002.  The examiner noted the veteran suffered from a fungal 
infection of the feet manifested by intermittent blistering, 
peeling, burning, itching, and pain.  The veteran also 
suffered from intermittent to constant pain of the first toe 
nail.  Examination of the feet revealed hyperkeratosis and 
scaling, and both first toe nails were thick, dystrophic, 
yellow, and hyperkeratotic.  There was no ulceration, 
exfoliation, or associated systemic or nervous 
manifestations.  The diagnosis was tinea pedis (ringworm of 
the feet) and onychomycosis of the toes.  

In April 2003, the veteran testified before the undersigned 
Veterans Law Judge.  The veteran testified that he sees a VA 
physician every two months, but that he will sometimes go 
more often during the summer.  He testified that he treats 
the fungal infection with medicated ointment and cream 
prescribed by the VA physician, which he takes twice a day, 
and that he also uses an over-the-counter lotion.  He also 
testified that his doctor advised he wear light colored socks 
and that he soak his feet occasionally.  The veteran 
testified that on an average day, he experiences itching and 
blisters on his feet, as well as burning and pain, especially 
during warm weather.  He testified that sometimes the pain he 
experiences affects his ability to walk such that he tries to 
stay off his feet as much as possible.  He stated the 
symptoms occur on different places on his feet, including on 
the sides, bottom, and in between the toes.  He also stated 
that the symptoms are present mostly all of the time but get 
worse in the summer when it is hot.  

VA outpatient treatment records, dated from August 1999 to 
January 2005, document treatment for the veteran's 
dermatophytosis.  The records generally show the veteran was 
evaluated every two to three months, but there were a few 
times where he went without treatment for about six months.  
The records show his tinea pedis improved but was still 
manifested by occasional itching, scaling on his soles and in 
between the toes, distorted first toe nails, and mild 
erythema.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the type of 
evidence needed to substantiate his claim for an increased 
rating.  In June 2002 and January 2004, the RO sent the 
veteran letters which informed him of the types of evidence 
needed to substantiate his claim as well as its duty to 
assist him in substantiating his claim under the VCAA.  In 
addition, the discussions in the December 2002 Statement of 
the case (SOC) and March 2005 Supplemental Statement of the 
Case (SSOC) informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  

While the June 2002 letter did not explicitly ask the veteran 
to provide "any evidence in [his] possession that pertain[s] 
to his claim, see 38 C.F.R. § 3.159(b)(1), the March 2005 
SSOC contains the complete text of 38 C.F.R. § 3.159(b)(1), 
which contains such notice.  In addition, the January 2004 
letter informed the veteran that additional information and 
evidence was needed to support his claim and asked him to 
send the information and evidence to the RO.  All the above 
notices must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 19 
Vet. App. at 125.  Under these circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

Whether or not the veteran was not given complete 
notification of the VCAA requirements until after the initial 
unfavorable AOJ decision, he has not been prejudiced thereby.  
The veteran responded to the RO's communications with 
additional argument, thus curing (or rendering harmless) any 
previous omissions.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
For these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  
Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco, 7 Vet. App. at 58, as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The Board notes that in 2002, during the pendency of the 
veteran's appeal, amendments were made to the rating criteria 
evaluating disabilities of the skin, including 
dermatophytosis.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
This amendment and subsequent correction were made effective 
from August 30, 2002.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Principi, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should apply).  
See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2005).  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated March 2001.  In the December 2002 SOC, 
the RO evaluated the veteran's claim using the old and new 
regulations.  A review of the record demonstrates that the RO 
considered the old and new rating criteria, and the veteran 
was made aware of the changes.  See Bernard v. Brown 4 Vet. 
App. 384 (1993).  

The veteran's service-connected dermatophytosis is currently 
rated 10 percent disabling under the criteria of 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7813 (2001).  Prior to August 
2002, the rating schedule noted that, unless otherwise 
provided, DCs 7807 through 7819 were to be rated as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  

Under the former DC 7806, for eczema, a 10 percent evaluation 
was warranted where the skin disability was manifested by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent evaluation was 
warranted where the disability was manifested by exudation or 
constant itching, extensive lesions, or marked disfigurement; 
and a 50 percent evaluation was warranted where the 
disability was manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 
4.118, DC 7806 (2002).  

Upon pertinent review of the record, the Board finds that the 
competent and probative evidence preponderates against a 
finding that the veteran's service-connected dermatophytosis 
warrants a rating in excess of 10 percent.  

In evaluating the veteran's claim under DC 7806, for eczema, 
effective prior to August 2002, the Board notes the veteran 
has complained of intermittent to constant burning and 
itching, as well as intermittent blisters and flaking.  In 
October 1984, examination revealed moderately profuse scaling 
on the soles and feet bilaterally.  VA outpatient treatment 
records, dated from February 1975 to December 1997 show 
similar findings, including flaky soles and dried blisters on 
the feet and in between the toes.  In July and November 2002, 
examination revealed no ulceration, exfoliation, or crusting, 
and there were no associated systemic or nervous 
manifestations.  VA outpatient treatment records, dated from 
August 1999 to January 2005, show the veteran's 
dermatophytosis improved but was still manifested by 
occasional itching, scaling on his soles and in between the 
toes, distorted big toe nails, and mild erythema.  Upon 
review of the evidence, the Board finds that, under the 
former criteria, a higher evaluation cannot be assigned 
during any of the appeal period because there is no evidence 
showing the veteran had exudation, constant itching, 
extensive lesions, or marked disfigurement.  While the 
veteran has stated that he experiences burning or itching 
most of the time, the medical records show the veteran's 
symptoms are intermittent or occasional, which is 
contemplated by the current 10 percent evaluation.  In 
addition, the veteran's dermatophytosis has never been shown 
to be manifested by exudation, extensive lesions, or marked 
disfigurement.  

The Board has considered the veteran's skin disability under 
all other potentially appropriate diagnostic codes.  However, 
his dermatophytosis has never been shown to produce scarring; 
therefore, 38 C.F.R. § 4.118, DCs 7800 through 7805 (2002) 
are not for application.  

The revised criteria provide that DC 7813, for 
dermatophytosis, to include ringworm of the feet (tinea 
pedis), is to be evaluated as disfigurement of the head, 
face, or neck (DC 7800), scars (DCs 7801 through 7805), or 
dermatitis/eczema (DC 7806), depending upon the predominant 
disability.  The Board has considered whether the predominant 
disability is dermatitis/eczema, disfigurement of the head, 
face, or neck, or scarring.  As the service-connected 
disability is a skin condition of the feet, evaluation under 
38 C.F.R. § 4.118, DC 7800 (2005), for disfigurement of the 
head, face, or neck, is not warranted.  The evidence of 
record does not show the veteran's skin condition has 
produced scarring of the feet.  Therefore, scarring is not 
the predominant disability and evaluation under 38 C.F.R. § 
4.118, DCs 7801 through 7805 (2005) is not warranted.  

Under the revised DC 7806, for dermatitis/eczema, a 10 
percent rating is warranted where the skin disability covers 
at least 5 percent, but less than 20 percent of the entire 
body, or at least 5 percent, but less than 20 percent of the 
exposed areas affected, or, intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period; a 30 percent rating is warranted 
where the disability covers 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
systemic therapy was required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period; and a 60 percent rating is warranted where the 
disability covers more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy was required during the 
past 12-month period.  

In evaluating the veteran's claim under the revised criteria, 
the Board notes the veteran's feet are the areas affected by 
dermatophytosis and therefore, are generally not exposed.  
Even if the Board considered the veteran's feet an exposed 
area, his feet do not involve more than 20 percent of his 
entire body.  The evidence of record shows the veteran has 
been evaluated approximately every two to three months by VA 
physicians, who have prescribed medicated ointments and 
creams to treat his dermatophytosis and recommended he soak 
his feet.  There is no evidence, however, showing the veteran 
ever required systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  Therefore, the Board finds 
that the veteran's service-connected dermatophytosis warrants 
no more than a 10 percent evaluation under the revised 
criteria in DC 7806.  

As such, the Board finds that the evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's service-connected dermatophytosis, the benefit-
of-the-doubt doctrine is inapplicable.  See Gilbert, 1 Vet. 
App. at 55.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection, in July 1984, has his 
skin condition been more disabling than as currently rated 
under this decision.


ORDER

An initial evaluation in excess of 10 percent for service-
connected dermatophytosis is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


